192 Pa. Super. 243 (1960)
Rabben
v.
Steinberg, Appellant.
Superior Court of Pennsylvania.
Argued March 22, 1960.
April 13, 1960.
*244 Before RHODES, P.J., GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ. (MONTGOMERY, J., absent).
Morris Chernock, for appellant.
J. Leon Rabben, with him I. Irving Tubis, and Tubis and Rabben, for appellee.
OPINION PER CURIAM, April 13, 1960:
The order of the court below is affirmed on the opinion of Judge BOYLE, of the Municipal Court of Philadelphia, as reported in 20 Pa. D. & C. 2d 283.